     Case 2:20-cv-00592-WBS-CKD Document 25 Filed 02/17/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GRANVAL G. HUNTER-HARRISON,                       No. 2:20-cv-0592 WBS CKD P
     JR.,
12
                        Petitioner,
13                                                     ORDER
            v.
14
     M. ATCHLEY,
15
                        Respondent.
16

17

18          Petitioner, a state prisoner proceeding pro se, has filed this application for a writ of habeas

19   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

20   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On December 9, 2020, the magistrate judge filed findings and recommendations herein

22   which were served on all parties and which contained notice to all parties that any objections to

23   the findings and recommendations were to be filed within twenty-one days. Petitioner has filed

24   objections to the findings and recommendations.

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

27   court finds the findings and recommendations to be supported by the record and by proper

28   analysis.
                                                      1
     Case 2:20-cv-00592-WBS-CKD Document 25 Filed 02/17/21 Page 2 of 3


 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1. The findings and recommendations filed December 9, 2020, are adopted in full.

 3          2. Respondent’s motion to dismiss (ECF No. 11) is denied based on the statute of

 4   limitations and granted to the extent that claims one and two are state law claims not cognizable

 5   on federal habeas corpus.

 6          3. Claims one and two in petitioner’s federal habeas application (ECF No. 1) be

 7   dismissed because they are non-cognizable state law claims for relief.

 8          4. Petitioner’s motion to stay these proceedings pursuant to Rhines v. Weber, 544 U.S.

 9   269 (2005), (ECF No. 14), be granted.

10          5. The Clerk of Court be directed to administratively close this case.

11          6. Petitioner be directed to file a status report with the court every 90 days indicating

12   what effort(s) he has taken to properly exhaust his ineffective assistance of counsel claims by

13   pursuing habeas corpus relief in state court.

14          7. Upon the completion of state habeas review, petitioner is directed to file a motion to

15   lift the stay within 30 days from the date of any decision by the California Supreme Court.

16          8. Petitioner’s failure to file the status reports or to properly exhaust his state court

17   remedies will result in an order lifting the stay of this case and the ineffective assistance of

18   counsel claims will be dismissed as unexhausted.

19          Dated: February 16, 2021

20
21

22

23

24

25

26
27

28
                                                        2
     Case 2:20-cv-00592-WBS-CKD Document 25 Filed 02/17/21 Page 3 of 3


 1   12/hunt0592.805hc

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          3
